United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-1995
                                      ___________

Larry Miller,                              *
                                           *
                Appellant,                 *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of South Dakota
Susan Gerlinski, Warden,                   *
                                           *    [UNPUBLISHED]
                Appellee.                  *
                                      ___________

                             Submitted: March 2, 1998
                                 Filed: March 17, 1998
                                      ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

        Larry Miller appeals from a final order of the United States District Court for the
District of South Dakota, denying Miller&s 28 U.S.C. § 2241 petition for a writ of
habeas corpus. In light of our recent decision in Martin v. Gerlinski, 133 F.3d 1076
(8th Cir. 1998), and for the reasons discussed therein, we reverse the judgment of the
district court and remand the case to the district court with instructions to refer the case
to the Bureau of Prisons to properly consider Miller&s eligibility for a sentence
reduction under 18 U.S.C. § 3621(e)(2)(B). We also deny Miller&s motion for
appointment of counsel. See 8th Cir. R. 47A(a).
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-